                                     UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ALABAMA
                                           NORTHERN DIVISION

In Re:
         Ali Moghaddam                                             Case No.: 19-81489—JAC13
                                                                   Chapter: 13
                                                                   Judge:    Jessup

                           Debtor.


         Western Union Financial Services, Inc.

               PlainBﬀ

         vs.                                                       A.P. No:    19-80058-CRJ

         Ali Said Moghaddam

               Defendant

_________________________________/

                            DEFENDANT’S RESPONSE TO PLAINTIFFS COMPLAINT

        NOW COMES, Defendant, Ali Said Moghaddam, by and through his aVorney, Joseph G. Pleva,
and for his answer to PlainBﬀ’s Complaint ObjecBng to Discharge, states as follows.

                                                    ParHes

1. Defendant admits that PlainBﬀ is Western Union Financial Services Inc. (hereina]er “Western Union”
   or “PlainBﬀ” Defendant admits that PlainBﬀ is a creditor of Defendant, Ali Said Moghaddam

2. Defendant admits that Defendant is Ali Said Moghaddam. Defendant admits that he is of the full age
   of majority and resident of Madison County, Alabama.

                                                  JurisdicHon


3. Defendant admits that the Court has jurisdicBon over this proceeding.

4. Defendant admits that this proceeding is a core proceeding.

5. Answering Paragraph 3 of the Complaint, Defendant admits he was, at the relevant Bmes herein, a
   ciBzen and resident of the State of Alabama. Defendant admits that he was the sole owner,
   proprietor, manager, supervisor, compliance oﬃcer, and controlling party of the business located at
   619 Oakwood Ave., Huntsville Alabama. However, Defendant wishes to clarify that the business was
   known as “Fuel King” rather than “Fuel City” as averred in PlainBﬀ’s complaint.




Case 19-80058-CRJ            Doc 14     Filed 11/21/19 Entered 11/21/19 15:48:21           Desc Main
                                        Document     Page 1 of 5
6. Answering Paragraph 4 of the Complaint, Defendant admits that he personally entered into a
   “Western Union North America Agency Agreement” where he became an authorized agent of
   PlainBﬀ for the purpose of selling Western Union Money Transfer and Money Order services to the
   general public.

7. Answering Paragraph 5 of the complaint, Defendant admits that he executed a personal guaranty of
   the duBes and obligaBons of the defendant toward the plainBﬀ.

8. Answering Paragraph 6 of the complaint, Defendant admits that he was authorized to accept and
   hold in trust, on PlainBﬀ’s behalf, cash payments from consumers seeking to use PlainBﬀ’s money
   transfer and money order services, which payments were processed on computerized equipment
   within Defendant’s business locaBon.

9. Answering Paragraph 8 of the complaint, Defendant admits, that according to the agreement,
   Defendant was required to deposit all of the aforesaid moneys into a designated bank account from
   which PlainBﬀ would be authorized to debit all funds collected and deposited by Defendant.

10. Answering Paragraph 9 of the complaint, Defendant admits that PlainBﬀ was bound to honor all
    money orders issues by its Agent notwithstanding any improper acBons of Defendant.

11. Answering Paragraph 10 of the complaint, Defendant admits that he failed to deposit and or remit to
    PlainBﬀ some sums from the sale of Money Orders during the period of October 28, 2014 through
    October 30, 2014. However, Defendant further states that PlainBﬀ failed to abide by its
    responsibiliBes according to the terms of its agreement with Defendant by failing to honor a number
    of money orders purchased by Defendant’s customers. Defendant has evidence that on at least 20
    occasions, money orders purchased by Defendant’s customers during the aforemenBoned period
    were returned due to a stop order on the part of PlainBﬀ. As a result, Defendant’s customers lost
    faith in Defendant’s business leading to the failure of same.


                                          Cause of AcHon 1

12. By way of defense, Defendant re-states responses in paragraphs 1-11 of his answer.

13. Answering Paragraph 12 of the Complaint, Defendant admits that he was the sole owner, supervisor,
    manager, compliance oﬃcer, personal guarantor and/or controlling party of the Company and
    therefore was personally aware of the ﬁduciary duBes owed by the Company to PlainBﬀ.

14. Answering Paragraph 13 of the Complaint, Defendant denies that he intenBonally and/or willfully
    breached his ﬁduciary duty to PlainBﬀ. However, in the alternaBve, PlainBﬀ argues that if he
    breached his ﬁduciary duBes, it was due to PlainBﬀ’s breaching of the agreement between the
    parBes by failing to honor a number of the money orders purchased by Defendant’s customers,
    causing Defendant signiﬁcant damage to his business.

15. Answering Paragraph 14 of the Complaint, Defendant admits that while acBng on behalf of PlainBﬀ,
    he would receive cash funds from consumers which cash was to be remiVed completely and enBrely
    to PlainBﬀ by deposiBng the same into a designated bank account.




Case 19-80058-CRJ         Doc 14     Filed 11/21/19 Entered 11/21/19 15:48:21              Desc Main
                                     Document     Page 2 of 5
16. Answering Paragraph 15 of the Complaint, Defendant as the sole owner, manager, supervisor,
    regulatory compliance oﬃcer, and personal guarantor knew that he was entrusted with a duty to
    collect and remit the sums lawfully obtained from consumers for PlainBﬀ's products or services.

17. Answering Paragraph 16 of the Complaint, Defendant admits that he failed to remit some funds that
    he held for PlainBﬀ, but in light of PlainBﬀ’s acBons in unilaterally cancelling the agency agreement
    with Defendant without properly advising Defendant of said cancellaBon, Defendant denies that his
    holding funds was unlawful or fraudulent.

18. Answering Paragraph 17 of the Complaint, Defendant denies that PlainBﬀ has been damaged, or in
    the alternaBve, if PlainBﬀ has been damaged, Defendant states that damage was solely as a result of
    PlainBﬀ’s unilateral terminaBon of the Agency Agreement between the parBes.

                                       SECOND CAUSE OF ACTION

19. By way of defense, Defendant re-states responses in paragraphs 1-18 of his answer.

20. Answering Paragraph 19 of the Complaint, Defendant admits that he was acBng under the
    agreements with PlainBﬀ.

21. Answering Paragraph 20 of the Complaint, Defendant admits that during the period between August
    22, 2014 and October 28, 2014, Defendant was receiving, collecBng, and processing money transfer
    and money order transacBons on behalf of customers through PlainBﬀ’s electronic system.

22. Answering Paragraph 21 of the Complaint Defendant admits that he failed to remit the trust funds
    totaling $23,803.00, but further states that during the period of October 28-30th Defendant sold
    approximately $40000 in money orders, some were returned by Defendant’s customers with the
    explanaBon that they were returned non-suﬃcient, requiring Defendant to refund money to his
    customers.

23. Answering Paragraph 22 of the Complaint, Defendant admits that he knew that he was an agent of
    moneys collected from the sale of PlainBﬀ’s products and services were the property of PlainBﬀ.
    However, Defendant further states at the Bme his customers began returning dishonored money
    orders purchased from PlainBﬀ during the period of October 28-30th 2014 he treated the agency
    relaBonship as having been terminated.

24. Answering Paragraph 23 of the Complaint, Defendant admits that during term of the agency
    relaBonship all funds lawfully collected from the sale of PlainBﬀ’s products and services were to be
    remiVed to PlainBﬀ.

25. Answering Paragraph 24 of the Complaint, Defendant admits that he retained the $23,803.00 paid
    by his customers, but denies that he maliciously, intenBonally, or recklessly took the funds. Some of
    the funds were used to refund money to his customers who purchased PlainBﬀ’s money orders and
    had said money orders denied. Defendant further states he reasonably relied on his agency
    agreement with PlainBﬀ and represented same to his customers. PlainBﬀ’s failure to honor the
    agreement with Defendant caused Defendant’s customers to lose faith with Defendant, leading to
    the failure of his business.




Case 19-80058-CRJ          Doc 14     Filed 11/21/19 Entered 11/21/19 15:48:21                Desc Main
                                      Document     Page 3 of 5
26. Answering Paragraph 25 of the Complaint, Defendant denies that his acBons consBtuted willful and
    malicious injury but rather were a response to the damage resulBng PlanBﬀ’s decision to unilaterally
    terminate the agency agreement with PlainBﬀ.


                                       THIRD CAUSE OF ACTION

27. By way of defense, Defendant re-states responses in paragraphs 1-26 of his answer.

28. Answering Paragraph 27 of the Complaint, Defendant admits that he obtained cash money from
    customers purchasing PlanBﬀ’s products and services.

29. Ansering Paragraph 28 of the Complaint, Defendant admits that all Bmes, on each occasion that the
    Defendant’s company made a sale of PlainBﬀ's money orders, the Defendant, individually through
    the Company and pursuant to his personal guaranty, electronically represented to PlainBﬀ that
    payment was received, the speciﬁcs of each transacBon, that the cash funds would be kept and
    segregated from other funds and that the same would be deposited into the designated bank
    account for withdrawal by PlainBﬀ alone.

30. Answering Paragraph 29 of the Complaint, Defendant admits according to the term of the agency
    agreement, on or about the Bme of each transacBon, the Defendant, individually or though his
    employees, represented to PlainBﬀ that he had collected funds and would remit those funds to the
    PlainBﬀ for the purpose of the PlainBﬀ's business.

31. Answering Paragraph 30 of the Complaint, Defendant admits that PlainBﬀ reasonably relied upon
    the representaBons of the Defendant and/or his employees, which reliance defendant expected.

32. Answering Paragraph 31 of the Complaint, Defendant admits that some of the funds collected were
    not going to be remiVed to PlainBﬀ. However, Defendant will further add that during the period
    between October 28-30 2014, Defendant discovered that certain of the money orders that he sold
    were not being honored and that the agency agreement he had with PlainBﬀ had been breached.
    Due to this fact rather than sending the funds to PlainBﬀ, Defendant retained the funds, using some
    of them to refund his customers and compensate them for their losses.

33. Answering Paragraph 32 of the complaint, Defendant admits that during the
    aforemenBoned period, some funds collected would be used to the exclusion of PlainBﬀ.

34. Answering Paragraph 33, Defendant denies that he obtained PlainBﬀ’s funds totaling
    $23,803.00 through false pretenses, false representaBons, or actual fraud.

35. Answering Paragraph 34, Defendant denies that PlainBﬀ is enBtled to a judgment against
    Defendant.



        WHEREFORE, Defendant, William Patrick Heyland, respecnully request that this Honorable Court
dismiss all counts of PlainBﬀ’s Complaint.




Case 19-80058-CRJ         Doc 14     Filed 11/21/19 Entered 11/21/19 15:48:21               Desc Main
                                     Document     Page 4 of 5
Dated: 9/27/2019                               /s/ Joseph G. Pleva
                                               AVorney for Debtors
                                               Joseph G. Pleva
                                               3330 L and N Dr., Suite C
                                               Huntsville, AL 35801
                                               256-617-7115
                                               plevalaw@gmail.com


                                       CERTIFICATE OF SERVICE

        I hereby cerBfy that a copy of the forgoing Answer to Complaint for Nondischargabilty has been
served upon the following parBes on the 21st day of November 2019:

David J. Finkler, Esq.
LAW OFFICES OF DAVID J. FINKLER
266 Harristown Rd., Suite 203
Glen Rock, NJ 07452

Cloud, Willis, and Ellis, LLC
61 St. Joseph St., Suite 1301
Mobile, AL 36602

                                                       /s/ Joseph G. Pleva
                                                       Joseph G. Pleva




Case 19-80058-CRJ          Doc 14    Filed 11/21/19 Entered 11/21/19 15:48:21              Desc Main
                                     Document     Page 5 of 5
